OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS Tg^i]
             OFFICIAL BUSINESS                                  ^
             STATE OF TEXAS
             PENALTY FOR
             PRIVATE USE
                                                             02.1M            $ 00.26s
                                                             0004279596     DEC 18 201 4 .
12/17/2014                                                   MAILED FROM ZIP CODE 78701
HOPKINS, KEVIN ANTHONY             Tr. Ct. No.   1051367-A                    WR-82,389-01
This is to advise that the Court has denied without written order the application for
writ of habeas corpus on the findings of the triafcourt without a hearing.
                                                                           Abel Acosta, Clerk


                V             KEVIN ANTHONY HOPKINS
                                             -TDC# 1454932